Motion Granted; Order filed May 5, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00112-CV
                                ____________
                    RICKY LYNN WILLIAMS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 419th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-19-003670

                                     ORDER

      Appellant filed a motion requesting to review the record in order to file a pro
se brief. The motion is granted.

      Accordingly, we hereby direct the Judge of the 419th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
May 20, 2020; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his p ro se brief
with this court within thirty days of that date.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.